Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: mounting means in claim 1 and temperature control means (claim 11).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The mounting means are interpreted as recesses in the support member as described in ¶0036 and shown in all of the Figures, or housings as described in ¶0037.
The limitation directed to “temperature control means for controlling a temperature of the support member” (claim 11) is interpreted as in dependence upon a temperature of the pumping chamber and a ratio of said coefficients of thermal expansion of the material forming the support member and the material forming the rotor elements, the temperature of the support member being controlled to provide an expansion of the rotor elements within the pumping chamber that is substantially the same as an expansion of the support member, where temperature sensors mounted in the pumping chamber (see ¶0031).
The limitation directed to “a means for supplying a flow of oil sufficient to lubricate and cool the bearings” (claim 14) is interpreted as the splashing of oil on the bearings as discussed in ¶0065.
Drawings
	The amendment to the specification has clarified the intended design (where another embodiment shows what features are required in combination for claims 10 and 16).  The drawing objection is hereby withdrawn.
Specification
The amendment to the specification received on July 13, 2022 is acceptable.  The specification objections are hereby withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 13-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over PRIOR (U.S. Patent Publication US 2008/0175739 A1) in view of ISHIKAWAJIMA (Japanese Patent Publication JP S632-10407, a machine translation was provided in the IDS and is used in the rejection below).
Regarding claim 1, PRIOR discloses: A twin-shaft pump (see Figures 1-3 and Abstract) comprising: 
a pumping chamber (14);
two rotatable shafts (the shafts are not numbered, but there is a shaft connected to each rotor (26, 28), see Figures 2 and 3) each mounted on bearings (52) (see Figure 2); 
each of the two rotatable shafts comprising at least one rotor element (26, 28) (see Figure 2), the rotor elements being within the pumping chamber and the two rotatable shafts extending beyond the pumping chamber to a support member (support member is the bearing housing (48)) (see Figure 2); 
the support member comprising mounting means for mounting the bearings at a predetermined distance from each other (see Figure 2), the predetermined distance defining a distance between the two rotatable shafts (see Figure 2, which shows that there is a predetermined distance between the two rotatable shafts); and 
at least one thermal path along structural elements connecting the pumping chamber and the mounting means (see Figure 2, which shows that there is a thermal path along structural elements connecting the pumping chamber and the mounting means due to heat travels via the shaft, as well as thru the walls and bearing housing); 
a thermal break in at least one of the at least one thermal path for impeding thermal conductivity between the pumping chamber and the mounting means (see Figure 2, where the bearing housing is covered with a temperature resistant ceramic, see ¶0021-¶0022), such that the pumping chamber and mounting means can be maintained at different temperatures (see Figure 2, ¶0021-¶0022); 
the thermal break comprising a portion of the thermal path where at least one physical property is different to a physical property of an adjoining portion of the thermal path such that thermal conductance of the thermal break portion is more than 20% lower than the thermal conductance of an equivalent thermal path length of the adjoining portion (see Figure 2, ¶0021-¶0022, where PRIOR discloses using a different insulating material as a thermal break).
 However, PRIOR fails to specifically disclose that the thermal conductance of the thermal break portion is more than 20% lower than the thermal conductance of an equivalent thermal path length of the adjoining portion, and the thermal break comprises a hollow portion of each of the rotatable shafts between the pumping chamber and the bearing.  
Regarding claim 1, ISHIKAWAJIMA teaches:  the thermal conductance of the thermal break portion is more than 20% lower than the thermal conductance of an equivalent thermal path length of the adjoining portion (see Figure 1, where the thermal break is the hollow shaft portion (7) that is located in a vacuum space defined by (12)), and the thermal break comprises a hollow portion (7) of the rotatable shaft (6) between the pumping chamber (10) and the bearing (8).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the thermal conductance of the thermal break portion is more than 20% lower than the thermal conductance of an equivalent thermal path length of the adjoining portion, and the thermal break comprises a hollow portion of each of the rotatable shafts between the pumping chamber and the bearing in the twin-shaft pump of PRIOR, in order to prevent the intrusion of heat from the pumping chamber into the gear and driving mechanism.  It is noted that even though both PRIOR and ISHIKAWAJIMA are silent to having the thermal conductance of the thermal break portion is more than 20% lower than the thermal conductance of an equivalent thermal path length of the adjoining portion, this would be inherent to the modified twin-shaft pump of PRIOR/ ISHIKAWAJIMA, since both have an insulating section (insulation of (54) of PRIOR, and the vacuum insulation area (12) of ISHIKAWAJIMA), as well as, the thermal break of ISHIKAWAJIMA that includes a hollow shaft portion (7), would reduce the thermal path due to the heat conducting across (6) is reduced in the area of (7) due to a smaller amount of transfer material (i.e. due to the hollow shaft portion).
Regarding claim 5, PRIOR further discloses: the support member comprises a headplate of the twin-shaft pump (see Figure 2).  
Regarding claim 6, PRIOR further discloses: a further thermal break, the further thermal break comprising a gap between the mounting means and an end wall of the pumping chamber (see Figure 2, where the end wall is interpreted as the ceramic plate (56), and therefore, there is a gap between the mounting means and the end wall, since the mounting means is located on the support member (48) and therefore, there is a gap between the mounting means (where the mounting means are located in (48) adjacent to the bearings (52) and the end wall)).  
Regarding claim 7, PRIOR further discloses: the at least one thermal path further comprises a further thermal break comprising a material of a lower thermal conductivity than a material forming the adjoining portion of the thermal path (see Figure 2, where the further thermal break includes the insulation ( 56) that is a ceramic plate, ¶0021-¶0022).  
Regarding claim 8, PRIOR further discloses: the further thermal break comprises a ceramic (see Figure 2, ¶0021-¶0022).  
Regarding claim 9, PRIOR further discloses: the further thermal break comprises ceramic separators (the ceramic separators is the ceramic plate (56)) between the mounting means and the pumping chamber (see Figure 2, ¶0021-¶0022).  
Regarding claim 10, ISHIKAWAJIMA further teaches: the further thermal break comprises a portion of each of the rotatable shafts between the pumping chamber and the bearing being formed of a material of a lower thermal conductivity than a rest of each of the rotatable shafts (see Figure 1, where on Page 2, the hollow part (7) of the shaft contains a vacuum, and therefore, air is a material that has a lower thermal conductivity than the rest of the rotatable shafts, and therefore, meets the claimed limitation).  
Regarding claim 13, PRIOR fails to disclose: the bearing housing (48) contains rolling elements.
Regarding claim 13, ISHIKAWAJIMA teaches:  the bearings (8) comprise rolling elements within a housing (see Figure 1).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the bearings comprise rolling elements within a housing in the twin-shaft pump of PRIOR, since utilizing well-known bearing designs such as a bearing having rolling elements within a housing as taught by ISHIKAWAJIMA requires only routine skill in the art and produces predictable results (i.e. a smooth rolling shaft).  Furthermore, doing a simple substitution for one type of bearing for another type of bearing (including rolling elements) requires only routine skill in the art.  
Regarding claim 14, PRIOR further discloses: a means for supplying a flow of oil sufficient to lubricate and cool the bearings (see Figure 2, ¶0022, where oil to the gears would also flow to the bearings which inherently cools the bearings).  
Regarding claim 15, PRIOR further discloses: the mounting means comprises recesses in the support member in which the bearings are mounted (see Figure 2).  
Regarding claim 16, PRIOR further discloses: the mounting means comprise housings extending from the support member at a far side of the support member from the pumping chamber (see Figure 2), the housings being configured to house the bearings (see Figure 2, ¶0020-¶0021), and wherein the housings are separated from the support member by low thermal conductivity separating members (¶0021).  
Regarding claim 18, PRIOR discloses: a length of the rotatable shafts is such that the support member is at a predetermined distance from the pumping chamber (see Figure 2, where the support member is at a predetermined distance from the pumping chamber), the bearings providing radial control of the rotatable shafts being mounted towards at least one end of the rotatable shafts (see Figure 2, where the bearings (46) are located at least one end of the rotatable shafts), the twin-shaft pump comprising further bearings for providing axial control of the rotatable shafts (see Figure 2, where the further bearings are (52)), the further bearings being closer to the pumping chamber than the bearings providing radial control (see Figure 2).  
Regarding claim 19, PRIOR discloses: the further bearings are located adjacent to the pumping chamber (see Figure 2).  
Regarding claim 20, the modified twin-shaft pump of PRIOR/ ISHIKAWAJIMA disclose the claimed invention as discussed above, however, fails to disclose: the further bearings comprise air bearings.  
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the further bearings comprise air bearings in the modified twin-shaft pump of PRIOR/ ISHIKAWAJIMA, since replacing one type of bearings for another type of bearings (such as an air bearing) requires only routine skill in the art.
Regarding claim 21, PRIOR discloses: the twin-shaft pump comprising two support members on either side of the pumping chamber (see Figure 2, which shows a support member (20) on the other side of the pumping chamber), the rotatable shafts being supported by bearings mounted on each of the support members (see Figure 2, which shows bearings that support on each of the support members, where the bearings located on (20) are not labeled, but are clearly shown to be of a different component due to the cross hatching).
However, PRIOR fails to disclose that each of the support members being separated from the pumping chamber by a thermal break.
Regarding claim 21, ISHIKAWAJIMA teaches:  a thermal break comprises a hollow portion (7) of the rotatable shaft (6) between the pumping chamber (10) and the bearing (8).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have each of the support members being separated from the pumping chamber by a thermal break in the twin-shaft pump of PRIOR, in order to prevent the intrusion of heat from the pumping chamber into the gear and/or the exterior of the pumping mechanism.  
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over the modified twin-shaft pump of PRIOR/ ISHIKAWAJIMA as applied to claim 1 above, and further in view of FUKUI (Japanese Patent Publication JP H11106343 A, a machine translation was provided with the IDS filed on June 24, 2022, which is utilized in the rejection below).
Regarding claim 2, the modified twin-shaft pump of PRIOR/ ISHIKAWAJIMA discloses the claimed invention as discussed above, however, fails to disclose the support member and the rotor elements are formed of different materials, a coefficient of thermal expansion of a material forming the support member being higher than a coefficient of thermal expansion of a material forming the rotor elements.  
Regarding claim 2, FUKUI teaches: the support member and the rotor elements are formed of different materials (see Abstract), a coefficient of thermal expansion of a material forming the support member being higher than a coefficient of thermal expansion of a material forming the rotor elements (see Abstract).  
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the support member and the rotor elements are formed of different materials, a coefficient of thermal expansion of a material forming the support member being higher than a coefficient of thermal expansion of a material forming the rotor elements in the modified twin-shaft pump of PRIOR/ ISHIKAWAJIMA, in order to prevent seizing by maintaining fine gaps between the rotor elements and the support member (see Abstract of FUKUI).
Regarding claim 3, the modified twin-shaft pump of PRIOR/ ISHIKAWAJIMA/FUKUI fails to specifically disclose that the coefficient of thermal expansion of the material forming the support member is more than a third higher than the coefficient of thermal expansion of the material forming the rotor elements. 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the coefficient of thermal expansion of the material forming the support member is more than a third higher than the coefficient of thermal expansion of the material forming the rotor elements in the modified twin-shaft pump of PRIOR/ ISHIKAWAJIMA/FUKUI, since finding the desired materials of the rotor elements and the support member in order to prevent seizure, as disclosed by FUKUI (see Abstract of FUKUI), requires only routine experimentation.  Furthermore, FUKUI discloses the material property relationship (see claim 2 above), where finding the optimal material combination involves only routine experimentation, and would result in the ability of the rotor element and the support member to not seize up on one another. 
Regarding claim 4, the modified twin-shaft pump of PRIOR/ ISHIKAWAJIMA/FUKUI fails to specifically disclose: the coefficient of thermal expansion of the material forming the support member is more than twice as high as the coefficient of thermal expansion of the material forming the rotor elements.  
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the coefficient of thermal expansion of the material forming the support member is more than twice as high as the coefficient of thermal expansion of the material forming the rotor elements in the modified twin-shaft pump of PRIOR/ ISHIKAWAJIMA/FUKUI, since finding the desired materials of the rotor elements and the support member in order to prevent seizure, as disclosed by FUKUI (see Abstract of FUKUI), requires only routine experimentation.  Furthermore, FUKUI discloses the material property relationship (see claim 2 above), where finding the optimal material combination involves only routine experimentation, and would result in the ability of the rotor element and the support member to not seize up on one another. 
Alternatively, claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the modified twin-shaft pump of PRIOR/ ISHIKAWAJIMA as applied to claim 1 above, and further in view of BAHNEN (U.S. Patent 6,544,020 B1).
Regarding claim 14, in the event that the modified twin-shaft pump of PRIOR/ ISHIKAWAJIMA fails to disclose: a means for supplying a flow of oil sufficient to lubricate and cool the bearings, it would be obvious based on BAHNEN.
Regarding claim 14, BAHNEN teaches: a means for supplying a flow of oil sufficient to lubricate and cool the bearings (see Figure 1, Abstract, Column 1, lines 12-21).  
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have a means for supplying a flow of oil sufficient to lubricate and cool the bearings in the modified twin-shaft pump of PRIOR/ ISHIKAWAJIMA, in order to properly cool the bearings, which improves the operation and longevity of the bearings.
Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	The new rejection above is based on the IDS filed on June 24, 2022.  The Examiner would like to note that the Japanese Office action used two references D1 and D2, which appears to be a typo.  The Examiner believes that D1 should be US Patent 2008/0175739, and that D2 should be US Patent 2005/0254969.  A Final rejection is based on the newly cited references in an IDS, and therefore, this application can go Final based on the IDS.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on June 24, 2022 has prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-F, 8 am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746